      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
_______________________________________________________________________

Kenneth Seifert d/b/a The Hair Place and
Harmar Barbers, Inc., individually and                          Case No.:
On behalf of all others similarly situated

              Plaintiffs,                        CLASS ACTION COMPLAINT
vs.                                               JURY TRIAL DEMANDED

IMT Insurance Company,

              Defendant.


       Plaintiffs Kenneth Seifert d/b/a The Hair Place, and Harmar Barbers, Inc.,

individually and on behalf of the other members of the below-defined classes (collectively,

the “Class”), bring this class action against Defendant IMT Insurance Company, and in

support thereof state the following:

                             I. NATURE OF THE ACTION

      1. Plaintiff Kenneth Seifert d/b/a The Hair Place (The Hair Place) is a hair salon

located in Kenyon, Minnesota. Until the business interruption detailed herein, the Hair

Place was engaged in providing hair salon services and the sale of related products. The

Hair Place has developed a steady and profitable client base.

      2.   Plaintiff Harmar Barbers, Inc. (Harmar Barbers), also owned by Plaintiff

Kenneth Seifert, is a traditional barber shop located in St. Paul, Minnesota. Until the

business interruption detailed herein, Harmar Barbers was engaged in providing barber




                                             1
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 2 of 14




shop and related services and the sale of related products. Harmar Barbers has developed

a steady and profitable client base.

      3.   To protect their businesses in the event that they suddenly had to suspend

operations for reasons outside of their control, or in order to prevent further property

damage, Plaintiffs purchased insurance coverage from Defendant IMT Insurance Company

(IMT Insurance), including, but not limited to, Businessowner’s Owners Insurance, which

promises to pay for loss due to the necessary suspension of operations following “direct

physical loss of or damage to” Plaintiffs’ businesses and for action by civil authority that

prohibits access to the insured premises for business purposes.

      4.    The Hair Place and Harmar Barbers were forced to suspend business due to the

recent Executive Orders issued by the Governor of Minnesota put in place to protect the

public from the spread of the COVID-19 Pandemic, mandating the closure of businesses

like Plaintiffs. See, e.g. March 13, 2020 Emergency Executive Order 20-01, issued by

Minnesota Governor Walz issued as a part of “Minnesota’s Strategy to Protect

Minnesotans from COVID-19.”

      5. Upon information and belief, Defendant has, on a widescale and uniform basis,

refused to pay its insureds under its business owners and commercial property coverages

for losses associated with business suspensions caused by Governor Walz’s Executive

Orders and other such orders by civil authorities that have required the necessary

suspension of business. Indeed, Defendant, through its authorized agent, has advised The

Hair Place and Harmar Barbers of Defendant’s position that no coverage is available under

                                             2
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 3 of 14




Defendants’ business owners and/or commercial property insurance policies under the

circumstances herein described.

                           II. JURISDICTION AND VENUE

      6.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

because Plaintiffs and Defendant are citizens of different states, and because (a) the Class

consists of at least 100 members, (b) the amount in controversy exceeds $5,000,000

exclusive of interest and costs, and (c) no relevant exceptions apply to this claim.

      7.   Venue is proper in this District under 28 U.S.C. § 1391 because a substantial

portion of the acts and conduct giving rise to the claims occurred within the District.

                                   III. THE PARTIES

      8.    Plaintiff Kenneth Seifert d/b/a The Hair Place (The Hair Place) is a Minnesota

sole proprietorship with its principal place of business in Kenyon, Minnesota.

      9.    Plaintiff Harmar Barbers, Inc. (Harmar Barbers), also owned by Plaintiff

Kenneth Seifert, is a Minnesota corporation located in St. Paul, Minnesota.

      10. Defendant IMT Insurance Company (IMT Insurance) is an insurance company

domiciled in the State of Iowa, with its principal place of business in Des Moines, Iowa. It

is authorized to sell insurance policies providing property and business income coverage

in Minnesota, Iowa, Wisconsin, Illinois, Nebraska, and South Dakota. At all times material

hereto, IMT Insurance conducted and transacted business through the selling and issuing

of insurance policies within Minnesota, Iowa, Wisconsin, Illinois, Nebraska, and South

Dakota, including, but not limited to, selling and issuing property coverage to Plaintiffs.

                                             3
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 4 of 14




                              IV. FACTUAL BACKGROUND

      11. Defendant issued Policy No. WOP5350 to The Hair Place (the Hair Place IMT

Policy) which, at all times material hereto, was in full force and effect and provided, among

other things, Business Owners Coverage.

      12. Defendant issued Policy No. WOP5335 to Harmar Barbers (the Harmar IMT

Policy) which, at all times material hereto, was in full force and effect and provided, among

other things, Business Owners Coverage.

      13. Plaintiffs and Class Members did not participate in the drafting or negotiating

of their policies with Defendant.

      14. Some insurance policies are sold on a specific peril basis. Such policies cover a

risk of loss if that risk of loss is specifically listed (e.g., hurricane, earthquake, etc.). Other

insurance policies, including the Hair Place IMT Policy and the Harmar IMT Policy, are

all-risk policies. These types of policies cover all risks of loss except for risks that are

expressly and specifically excluded.

      15. Plaintiffs purchased and their policies include a common all-risk coverage

endorsement BP 00 03 07 13. The language generally included in Endorsements generated

under BP 00 03 07 13 provides that the Insurer shall, “pay for direct physical loss of or

damage to Covered Property … [including but not limited to] the actual loss of business

income you sustain due to the necessary suspension of your operations during a period of

restoration.”




                                                4
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 5 of 14




      16. Defendant’s own website notes that “In the event that you experience a covered

loss, which prevents you from immediately reopening your business, the BOP [Business

Owners Policy] pays for your lost Business Income and Extra Expenses incurred for up to

12           consecutive            months               after         the           loss.”

https://www.imtins.com/business/businessowners.php (last visited April 22, 2020).

      17.   Plaintiffs’ Policies, as well as the policies of other Class Members, include

standard forms used by Defendant for all insureds having applicable coverage.

      18. Current Governmental attempts to control the COVID-19 Pandemic rely on

social distancing measures as a vital component. The CDC has indicated that COVID-19

spreads when people are within six feet of each other.

      19. Governors and civil authorities throughout the country have issued

precautionary orders requiring the suspension of business at a wide range of establishments

in an effort to control the spread of the COVID-19 Pandemic (Governmental Pandemic

Closure Orders).

      20. For example, on March 13, 2020, Governor Walz of Minnesota issued Executive

Order 20-01 Declaring a Peacetime Emergency and Coordinating Minnesota’s Strategy to

Protect Minnesotans from the COVID-19 Pandemic. Shortly thereafter, on March 16, 2020,

Governor Walz issued Executive Order 20-04 Providing for the Temporary Closure of

Bars, Restaurants, and Other Places of Public Accommodation. Certain businesses were

and have been permitted to stay open by Governor Walz, while others, including Plaintiffs

and those of the class members, were not.

                                             5
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 6 of 14




      21. Presumably anticipating small businesses filing claims similar to Plaintiffs, the

Minnesota Department of Commerce published “Consumer Alert: Business Interruption

Insurance       and       COVID-10”          on       March        19,      2020.       (See,

https://mn.gov/commerce/media/news/?id=17-423934). This Consumer Alert explains

that “[o]ne common question is the extent to which insurance may cover any losses

businesses experience as a result of COVID-19.” The Department of Commerce advised

policy holders to carefully review their policies.

      22. On April 29, 2020 The Minnesota Department of Commerce issued a

“Memorandum to Property and Casualty Insurance Carriers Related to Coronavirus.” The

Memorandum instructs,

       “Property and casualty coverage is intended to provide peace-of-mind to individuals
      and businesses in difficult times. As the public health response to the COVID-19
      pandemic has necessitated prolonged business closures and a Stay Home Order,
      delivering on this promise to insureds is particularly important.”

      23. The Governmental Pandemic Closure Orders caused “direct physical loss of or

damage to” Plaintiffs’ and the Class members’ businesses.

      24. Plaintiffs’ and the Class members’ are suffering business losses as a direct and

proximate result of Governmental Pandemic Closure Orders; orders that have been put in

place in an effort to control the spread of the COVID-19 Pandemic, not because of the

presence of a virus at Plaintiffs’ or any other particular premises effected by the orders.

      25. Plaintiffs and the Class members’ businesses were open prior to the

Governmental Pandemic Closure Orders and would be open if not for the Governmental


                                              6
         CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 7 of 14




Pandemic Closure Orders, just like the many businesses that have never been required to

close.

         26. As a result of the Governmental Pandemic Closure Orders, Plaintiffs and the

other Class members lost Business Income.

         27. In late March, following the instructions on the Defendant’s website, Plaintiffs

contacted their independent broker about a claim with IMT under their policies for the loss

of business income. Plaintiffs were informed of IMT’s position that Plaintiff’s policy

provided no coverage for this loss.

         28. IMT Insurance has, on a widescale basis, refused to provide Business Income,

Extra Expense, Civil Authority, Contamination and other coverages it sold to policy

holders by wrongfully claiming that the losses businesses are sustaining as a direct result

of the Closure Orders are not covered losses.

                           V. CLASS ACTION ALLEGATIONS

         29. Plaintiffs bring these claims pursuant to Federal Rule of Civil Procedure 23

individually and on behalf of the following nationwide damages class:

         All persons and entities who have entered into standard all-risk commercial property
         insurance policies with Defendant, where such polices provide for business income
         loss coverage and do not exclude coverage for business losses caused by pandemics
         and governmental pandemic closure orders.

         30. Although the exact number of Class Members is unknown, based upon

Defendant’s publicly available information, it is estimated that the Class is in the hundreds

or thousands of members, and joinder of all Class members is impracticable. The Class is


                                               7
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 8 of 14




readily ascertainable through Defendant’s business records. Notice can be provided to

Class members by regular U.S. mail via mailing addresses on record with Defendant.

      31. There are questions of law and fact common to the Class for purposes of Federal

Rule of Civil Procedure 23(a)(2), including the following:

       (a) whether Defendant’s Business Owners Coverage provides coverage for the

suspension of business caused by pandemics and governmental pandemic closure orders;

       (b) whether business losses caused by pandemics and governmental pandemic

closure orders are subject to any valid exclusion by Defendant;

       (c) whether Defendant’s interpretation of its coverage obligations under

Defendant’s Businessowners Coverage is consistent with well-established legal principles

including those that require grants of insurance coverage to be broadly construed, that place

the burden of proof on Defendant to establish that an exclusion to coverage applies, and

that require exclusions from coverage to be narrowly construed.

       (d) whether Defendant continues to rely on its erroneous interpretation of its

coverage obligations under Defendant’s Businessowners Coverage to wrongfully deny

coverage afforded under its to Plaintiffs and members of the Class.

       (e) whether Plaintiffs and members of the Class are entitled to declaratory relief

prohibiting Defendant’s denial of coverage under its Defendant’s Businessowners

Coverage and determining any denial is wrongful and a breach of the Defendant’s duties

under the contract of insurance.




                                             8
      CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 9 of 14




       All Class members were and are similarly situated as set forth in detail herein, and

the relief sought herein is for the benefit of Plaintiffs and other members of the Class.

      32. Plaintiffs assert claims that are typical of the claims of the entire Class for

purposes of Federal Rule of Civil Procedure 23(a)(3). Plaintiff and all Class members have

been subjected to the same wrongful conduct because they have purchased the insurance

coverage at issue and been wrongfully denied coverage based on a bad faith and wrongful

interpretation Defendant’s obligations to its policy holders.

      33. Plaintiffs will fairly and adequately represent and protect the interests of the

other Class members for purposes of Federal Rule of Civil Procedure 23(a)(4). Plaintiffs

have no interests antagonistic to those of other Class members. Plaintiffs are committed to

the vigorous prosecution of this action and has retained counsel experienced in litigation

of this nature to represent it. Plaintiffs anticipate no difficulty in the management of this

litigation as a class action. Plaintiffs have retained counsel who are experienced in class-

action litigation.

      34. Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

for the Damages Class because common questions of law and fact substantially

predominate over any questions that may affect only individual members of the Damages

Class. Among these common questions of law and fact are whether Defendant intentionally

and wrongfully denied coverage under Defendant’s Businessowners Coverage Form for

the suspension of business caused by the COVID-19 pandemic and associated

precautionary governmental closure orders.

                                              9
     CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 10 of 14




      35. A class action is superior to other available methods for the fair and efficient

adjudication of the controversy. It provides substantial benefits to both the parties and the

Court because this is the most efficient method for the fair and efficient adjudication of the

controversy. Class treatment of common questions of law and fact is superior to multiple

individual actions or piecemeal litigation. Class members have suffered and will suffer

irreparable harm and damages as a result of Defendant’s wrongful conduct. A

representative class action is appropriate and a superior method of proceeding, and

essential to the interests of justice insofar as the resolution of Class members’ claims is

concerned. Absent a representative class action, Class members would continue to suffer

losses for which they would have no remedy, and Defendant would unjustly retain the

proceeds of its ill-gotten gains.

      36. Even if separate actions could be brought by individual members of the Class,

the resulting multiplicity of lawsuits would cause undue hardship, burden and expense for

the Court and the litigants, as well as create a risk of inconsistent rulings which might be

dispositive of the interests of the other Class members who are not parties to the

adjudications and/or may substantially impede their ability to protect their interests.

                                         COUNT I

                                BREACH OF CONTRACT

      37. Plaintiffs repeat and incorporate by reference the preceding paragraphs as if

fully set forth herein.




                                             10
     CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 11 of 14




      38. Defendant has refused to honor its contractual duty to its policy holders who

paid premiums for Business Owners Coverage under Defendant’s Businessowners

Coverage and who were denied coverage by Defendant for claims for the suspension of

business caused by Executive Orders mandating the closure of businesses like Plaintiffs to

Protect Citizens from the spread of the COVID-19 Pandemic.

      39. Defendant has systematically refused to honor its contractual duty herein

described.

      40. Defendant, by failing to honor its contractual duties, including failing to provide

coverage to the above-named Plaintiffs and to the other Class members, has breached its

contractual duties to Plaintiffs and members of the Class.

      41. Plaintiffs and members of the Class have suffered significant damage as a direct

and proximate result of result of Defendant’s breach.

                                        COUNT II

                             DECLARATION OF RIGHTS

      42. Plaintiffs repeat and incorporate by reference the preceding paragraphs as if

fully set forth herein.

      43. Defendant’s Businessowners Coverage obligates Defendant to provide

coverage for individuals or entities that have suffered damages due to Executive Orders

mandating the closure of businesses to Protect Citizens from the spread of the COVID-19

pandemic.




                                             11
     CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 12 of 14




      44. Defendant has denied any obligation to provide coverage for individuals or

entities under Defendant’s Businessowners Coverage that have suffered damages due to

Executive Orders mandating the closure of businesses to Protect Citizens from the spread

of the COVID-19 pandemic.

      45. Defendant’s denial of coverage herein described is wrongful and a breach of the

Defendant’s duties under the contracts of insurance at issue.

      46. A justiciable controversy exists between Plaintiffs and Defendant concerning

Defendant’s obligations under the policy of insurance herein described and this action is

properly brought pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C.

§ 2201.

      47. A judicial declaration is necessary to establish the respective rights and

obligations of the parties as to the policy and under the circumstances herein described.

      48. A judicial declaration is also necessary to establish the rights of the Class

members and Defendant’s duties to the Class members as to the policy and under the

circumstances herein described

                                REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves, and all others similarly

situated, requests judgment as follows:

       1. An order certifying the Class and any appropriate subclasses thereof, appointing

Plaintiffs and their counsel to represent the Class, and requiring Defendant to bear the cost

of class notice;

                                             12
     CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 13 of 14




       2. A judicial declaration that Defendant’s denial of coverage as herein described

was and is wrongful and a breach of the Defendant’s duties under the contract of insurance

at issue;

       3. A judicial declaration that Defendant has a duty to provide coverage to Plaintiffs

and all other similarly situated Class members under the policy and circumstances herein

described.

       4. An award in favor of Plaintiffs and all other similarly situated Class members,

and against Defendant for all sums incurred since the date of any wrongfully denied claims

as herein described;

       5. Awarding costs, expenses and reasonable attorneys’ fees incurred in prosecuting

this action; and

       6. Such other and further relief as the Court deems just, necessary and proper,

including, without limitation any applicable penalties and interest.

                                       JURY DEMAND

       Plaintiff, on behalf of itself and all others similarly situated, hereby demands a trial

by jury in this case as to all issues so triable.

Dated: May 6, 2020                                  Respectfully submitted,

                                                     s/Daniel E. Gustafson
                                                    Daniel E. Gustafson (#202241)
                                                    Amanda M. Williams (#341691)
                                                    Mary M. Nikolai (#400354)
                                                    GUSTAFSON GLUEK PLLC
                                                    Canadian Pacific Plaza
                                                    120 South 6th Street, Suite 2600

                                                13
CASE 0:20-cv-01102-JRT-DTS Document 1 Filed 05/06/20 Page 14 of 14




                                 Minneapolis, MN 55402
                                 Telephone: (612) 333-8844
                                 dgustafson@gustafsongluek.com
                                 awilliams@gustafsongluek.com
                                 mnikolai@gustafsongluek.com

                                 Dennis Stewart
                                 (pro hac vice application forthcoming)
                                 GUSTAFSON GLUEK PLLC
                                 600 B Street
                                 17th Floor
                                 San Diego, CA 92101
                                 Telephone: (619) 595-3200
                                 dstewart@gustafsongluek.com

                                 Patrick W. Michenfelder (#024207X)
                                 Chad A. Throndset (#0261191)
                                 THRONDSET MICHENFELDER, LLC
                                 Cornerstone Building
                                 One Central Avenue West, Suite 101
                                 St. Michael, MN 55376
                                 Telephone: (763) 515-6110
                                 pat@throndsetlaw.com
                                 chad@throndsetlaw.com

                                 Yvonne M. Flaherty (#267600)
                                 LOCKRIDGE GRINDAL NAUEN, P.L.L.P.
                                 100 Washington Ave. South, Suite 2200
                                 Minneapolis, MN 55401
                                 Telephone: (612) 339-6900
                                 ymflaherty@locklaw.com

                                 Attorneys for Plaintiffs




                                14
